[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-15953         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JULY 11, 2011
                          ________________________        JOHN LEY
                                                            CLERK
                  D.C. Docket No. 8:10-cr-00303-SDM-MAP-5

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

JULIO MEZA-SANCHEZ


                                                         Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (July 11, 2011)

Before BARKETT, MARTIN and KRAVITCH, Circuit Judges

PER CURIAM:

      Ryan Thomas Truskoski, appointed counsel for Julio Meza-Sanchez in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Meza-Sanchez’s convictions

and sentences are AFFIRMED. However, because of several scrivener’s errors

on the criminal judgment, we REMAND solely for the purpose of correcting the

judgment to reflect Meza-Sanchez’s conviction and sentence under 46 U.S.C.

§§ 70503(a)(1), 70506(a) & (b), and 21 U.S.C. § 960(b)(1)(B)(ii), not 46 U.S.C.

§§ 708506(a), 70605(b) and 18 U.S.C. §§ 960(b)(1)(B)(ii).




                                         2